Citation Nr: 1734235	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  07-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, for substitution purposes.

2.  Entitlement to service connection for a left leg disorder, including arthritis, for substitution purposes.

3.  Entitlement to service connection for gout, for substitution purposes.

4.  Entitlement to service connection for hiatal hernia, for substitution purposes.

5.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior to June 12, 2013, for substitution purposes.



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to March 1988.  The Veteran died in December 2015.  The appellant is the Veteran's adult daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2010 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing regarding the issues of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for a left leg disorder, gout, and a hiatal hernia.  A transcript of that hearing is of record. 

The issues of entitlement to an increased rating for a lumbar spine disability, entitlement to service connection for a left leg disorder and gout, and whether new and material evidence had been received to reopen the claim of service connection for a hiatal hernia were before the Board in September 2012.  At that time, the Board reopened the claim of service connection for a hiatal hernia and remanded the claims for additional evidentiary development.

This appeal, including the issue of entitlement to TDIU, was again remanded by the Board in November 2013.  A review of the record shows that the RO has complied with the remand instructions regarding the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, in a November 2015 rating decision, the RO granted TDIU, effective June 12, 2013.  

As noted above, the Veteran died in December 2015.  In February 2017, the appellant was substituted for the Veteran in the pending appeal, enabling her to proceed in the place of the Veteran to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (West 2014).  The Board acknowledges that the appellant is the adult child of the Veteran.  However, she does not qualify as a "child" who can receive accrued benefits, pursuant to 38 C.F.R. §§ 3.57.  The appellant is beyond the age of 23, and the record contains no indication, nor does she contend, that she became permanently incapable of self-support before reaching the age of 18.  Under these circumstances, the appellant is only eligible for the accrued benefit necessary to reimburse her for expenses bore in relation to the last sickness or burial of the Veteran.  38 C.F.R. § 3.1000 (a)(5) (2016).

In correspondence dated in July 2017, the appellant was notified that the VLJ who conducted the June 2012 hearing was no longer employed by the Board.  She was therefore provided the opportunity to testify at another hearing.  In correspondence received in July 2017, the appellant indicated that she did not wish to appear at another Board hearing and requested that the case be considered on the evidence of record.

The issues of entitlement to service connection for gout and a hernia and entitlement to a TDIU prior to June 12, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left leg disorder has not been present at any time during the period on appeal.

2.  The Veteran's lumbar spine disability has, at worst, been manifested by forward flexion to 75 degrees with evidence of pain at 55 degrees, but there has been no evidence of unfavorable ankylosis of the thoracolumbar spine.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 6 weeks in any 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder, including arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant has not argued otherwise.

The Board notes that the Veteran's complete service treatment records (STRs) have not been associated with the claims file.  However the Board notes that the outstanding STRs are unavailable.  Based on the efforts undertaken by the RO, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran was advised that his service treatment records were unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

Notwithstanding the foregoing, the record includes all available post-service VA and private clinical records which the Veteran specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran was also afforded VA medical examinations in connection with his claims adjudicated herein.  38 C.F.R. § 3.159(c)(4) (2016).  After reviewing the record, the Board finds that the examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

I.  Service Connection for a Left Leg Disability

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant asserts that service connection is warranted for a left leg disability.  The Veteran contended that he had a left leg disability due to an in-service fall.

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a left leg disorder.  

Available service treatment records are negative for treatment for or a diagnosis of a left leg disability.  The Board observes that in the March 1988 report of medical history at separation from active service, leg cramps were noted.  However, clinical evaluation of the lower extremities was normal at that time.  

Post-service medical records note complaints of pain radiating from the Veteran's lumbar spine to the lower left extremity.  However, such symptom has been attributed to sciatic radiculopathy of the lower left extremity.  The Board observes that service connection has been awarded for the diagnosed condition.  The available records do not indicate that another left leg disability has been identified.  

The Veteran was provided a VA examination in December 2012.  Following evaluation, the examiner determined that the Veteran did not have left leg arthritis or any other left leg disability.  

In testimony provided during the May 2017 Board hearing, the Veteran again asserted that he suffered a left leg injury during active service.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has a left leg disability, other than the service-connected neurological disability, nor has he had the claimed condition at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has a left leg disability.  Although leg cramps were noted in the report of medical history at separation from active service, clinical evaluation of the Veteran's lower extremities was normal.  Moreover, post-service treatment records are negative for a finding of the claimed disability.  While the Veteran reported pain radiating from his back to the lower left extremity, such symptom has been attributed to radiculopathy of the lower left extremity, for which service connection has been awarded.  Notably, at the time of the December 2012 VA examination, the examiner determined that the Veteran did not have a lower left leg disability.  The clinical evidence of record contains no indication that at any time following separation from military service has the Veteran been diagnosed with a left leg disability for which service connection has not been awarded.  

In addition, to the extent that the Veteran's filing a claim of service connection for a left leg disability may constitute lay evidence of a current disability, the Board finds that such evidence is not competent.  Because he is a layperson and the diagnosis of a leg disability, as opposed to the symptoms he experienced which he believes to be arthritis, is a medically complex matter that requires advanced medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  In any event, the Board finds that the record still lacks any indication that such disability had its inception during service or is otherwise causally related to service or any incident therein.  

In summary, the record on appeal contains no probative evidence that a left leg disability, to include arthritis, has been present at any time since the filing of the Veteran's service connection claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the appellant currently has a left leg disability, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating for a Lumbar Spine Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's lumbar spine disability has been rated under Diagnostic Codes 5242 for degenerative arthritis of the spine and 5243 for intervertebral disc syndrome.  

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5245, 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5423 (2016) provides that an incapacitating episodes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Factual Background

The Veteran underwent a VA examination in April 2006.  At that time, he complained of constant low back pain that radiated to the left leg with associated numbness and weakness of the leg.  He also reported increased stiffness, fatigue, and lack of endurance.  However, he denied flare-ups of his back pain as the pain was usually constant.  The Veteran noted that activities, repetitive movement, lifting more than 40 pounds, and a lot of overhead activities made his back pain worse.  He denied having any rectal or bladder problems due to his back condition.  The Veteran indicated that he did not receive medical treatment for the condition.  It was noted that the condition affected the Veteran's daily activities because he was able to only do light duties at home.  The Veteran stated that he had 5 days of incapacitation in the last 12 months due to his back condition.  He also reported that he lost 8 months of work due to a work-related injury.  

The examiner noted that the Veteran walked with a limp over his left leg using a cane.  However, he reported that there was no evidence of agonizing constant pain of the lower back.  During the physical examination, the Veteran had positive Waddell testing for nonorganic signs of pain that basically manifested by obvious recurrent wobbliness on his gait and obvious positive simulation testing.  The examiner further noted that during the physical examination, the Veteran showed two obvious signs of overreaction to the examination. 

On examination of the low back, there was some tenderness to deep palpation in the lumbosacral spine, but there was no muscle spasm.  The straight leg elevation test was negative bilaterally.  On range of motion testing, the Veteran had forward flexion to 90 degrees with mild pain starting at 70 degrees; extension to 30 degrees with only discomfort noticed on movement; left and right lateral flexion to 30 degrees with only discomfort noticed on movement; and rotation to 35 degrees with only discomfort noticed on movement.  During repetitive flexion, there were some signs of fatigability, but no change in range of motion.  

The Veteran was provided an additional VA examination in March 2008.  During the examination, the Veteran reported constant sharp pain which was moderately severe in intensity involving the lower lumbar region, radiating to the legs and ankles bilaterally.  Pain was precipitated by bending forward, prolonged sitting, or walking.  It was alleviated by taking medication.  He also reported associated stiffness in the lower back as well as weakness.  He denied loss of bladder or bowel control.  With regard to activities of daily living, the Veteran stated that he did not do chores and that his low back condition slowed him down when showering, dressing, toileting, or grooming.  He stated that he walked 2 to 3 blocks daily and also exercised doing sit-ups and push-ups.  

On physical examination, there was no evidence of muscle spasms, tenderness along the paraspinous muscle, or obvious deformity in the curvature of the lumbar spine.  Range of motion testing revealed forward flexion from 0 to 75 degrees with pain between 55 degrees and 75 degrees; extension from 0 to 15 degrees with pain between 10 degrees and 15 degrees; left and right lateral flexion from 0 to 20 degrees; and left and right lateral rotation from 0 to 25 degrees.  On repetitive testing, forward flexion was limited to 55 degrees.  The examiner estimated that during acute flare-ups, forward flexion was probably limited to 55 degrees secondary to pain.  However, he noted that this was just an estimate since the Veteran did not have acute flare-ups during the examination.  He also estimated that there was moderate functional impairment secondary to the Veteran's lower back condition during acute flare-ups.  There was no evidence of muscle atrophy.  

In testimony provided during the June 2012 Board hearing, the Veteran reported that he couldn't bend or stoop due to his lumbar spine disability.  Additionally, he stated that erectile dysfunction and bowel problems may be related to his service-connected back disability.  He also reported constant pain and stated that his condition required him to rest.  

Following the Board hearing, the Veteran was provided a VA examination in April 2013.  Again, he reported constant low back pain radiating down both legs, with daily exacerbations.  He denied bowel or bladder problems.  The Veteran reported flare-ups which he described as pain from prolonged standing or sitting.  

On range of motion testing, the Veteran had flexion to 90 degrees with no objective evidence of painful motion; extension to 15 degrees with evidence of pain at 15 degrees; right and left lateral flexion to 15 degrees with evidence of pain at 15 degrees; and right and left lateral rotation to 15 degrees with evidence of pain at 15 degrees.  There was no additional limitation in range of motion following repetitive testing.  It was noted the Veteran had functional loss, functional impairment, and/or additional limitation of range of motion of the thoracolumbar spine after repetitive testing due to less movement that normal and pain on movement.  There was no muscle guarding or localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  However, he had muscle atrophy in the gastrocnemius.  Radiculopathy of the lower extremities was also noted.  There were no other neurological abnormalities found on examination.   It was noted that the Veteran had intervertebral disc syndrome, however, the examiner did not report whether the Veteran had any incapacitating episodes.  

The Veteran was provided an additional VA examination in September 2015.  At that time, the Veteran reported that his current symptoms included constant bilateral lower back pain and episodic pain radiating from his lower back to the mid-calf areas.  The Veteran reported flare-ups manifested by worsening pain.  He noted that during flare-ups, he had limited ability to walk, sit, or stand for any prolonged period of time.  

On range of motion testing, the Veteran had flexion from 0 to 70 degrees; extension from 0-30 degrees; right and left lateral flexion from 0 to 30 degrees; and right and left lateral rotation from 0 to 20 degrees.  The examiner noted that the Veteran's range of motion contributed to a functional loss.  In this regard, the Veteran again reported that he had limited ability to walk, sit, or stand for any prolonged period of time.  The examiner noted that there was pain on forward flexion and extension.  There was also evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  The examiner noted pain on weightbearing.  The Veteran was unable to perform repetitive -use testing.  The Veteran reported that he was physically unable to perform the maneuvers repetitively.  The examiner noted that pain caused functional loss, however he was unable to describe in terms of range of motion because the Veteran stated he had some difficulty functioning: performing activities of daily living after repetitive use of his back over time, but the examination was not performed after repeated use over time.  The examiner also noted that pain caused functional loss during flare-ups; however there was no change in range of motion.  There was no muscle spasm, localized tenderness, muscle atrophy, ankylosis, or guarding found on examination.  Radiculopathy in the lower extremities was noted, but there were no other neurological impairments found on examination.  The examiner determined that the Veteran did not have intervertebral disc syndrome.  

VA and private medical records demonstrate complaints of and treatment for low back pain.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent for the Veteran's lumber spine disability at any time during the period on appeal.  

In this regard, the Veteran's lumbar spine disability has been manifested by forward flexion to 75 degrees with evidence of pain at 55 degrees.  As noted herein, in order to warrant a rating in excess of 40 percent under the applicable criteria, the Veteran's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The clinical evidence, however, establishes that the Veteran retained motion in his spine, although with noted complaints of pain.  He has not contended otherwise.  By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Absent a finding of unfavorable ankylosis, which has been neither shown nor alleged, a rating in excess of 40 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Additionally, the Board notes that the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for intervertebral disc syndrome.  Thus, consideration has been given as to whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indiction that the appellant has been prescribed bed rest by any physician for his lumber spine disability.  While the Veteran testified that his back disability required him to rest, there is no indication that it was prescribed by a doctor.  As such a rating in excess of 40 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the Veteran has complained of pain radiating from his lumbar spine to his legs.  However, service connection for radiculopathy of the lower extremities has been awarded.  Although the Veteran has theorized that bladder, bowel, and erectile dysfunction conditions may be associated with his lumbar spine disability, examination showed no other neurological abnormities.  Thus, a separate evaluation for additional neurological disability is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, for substitution purposes, is denied.

Entitlement to service connection for a left leg disorder, including arthritis, for substitution purposes, is denied.



REMAND

Service Connection for Gout 

Pursuant to the Board's November 2013 remand directives, an addendum opinion regarding the nature and etiology of the Veteran's gout was to be obtained.  In rendering the opinion, the examiner was specifically requested to consider and discuss the March 1988 separation examination report noting complaints of achy joints, cramps in the legs, and a history of swollen or painful joints, as well as the Veteran's lay contentions of in-service swelling of the feet and legs, for which he used Tylenol, pain pills, and gel or cream. 

An addendum etiological opinion was obtained in September 2015.  The examiner determined that based on history, review of the claims file, service treatment records, and post-service medical records, the Veteran's gout started in 1992, many years after active service, and therefore gout is less likely than no incurred in service.  However, the examiner did not discuss the March 1988 separation examination report as requested in the remand directives.  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Service Connection for a Hiatal Hernia

Pursuant to the Board's November 2013 remand directives, an addendum opinion regarding the nature and etiology of the Veteran's hiatal hernia was to be obtained.  In rendering the opinion, the examiner was specifically requested to consider and discuss the Veteran's lay assertions of having in-service heartburn, for which he took Alka-Seltzer and other similar medication.

An addendum opinion was obtained in September 2015.  The examiner determined that the Veteran's diagnosis of hiatal hernia and acid reflux was less likely inured while in service, but after service when he was seen by a VA medical center in 1999 and a confirmed diagnosis was provided.  Although the examiner noted that the Veteran reported having heartburns, regurgitation, and epigastric pain in 1999, he did not discuss or consider the Veteran's lay assertions of having such symptoms during service as directed.  In light of the forgoing going, remand for an addendum etiological opinion is required.  Stegall, supra.  

TDIU

As detailed herein, in a November 2015 rating decision, the RO granted entitlement to TDIU, effective June 12, 2013.  Under Rice there remains an issue of entitlement to TDIU prior to June 12, 2013 in relation to the increased rating claim for a lumbar spine disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran's increased rating claim was received in January 2006.  Thus, on remand, the AOJ must adjudicate entitlement to a TDIU prior to June 12, 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's gout.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gout was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the opinion, the examiner must specifically discuss the March 1988 separation examination report noting complaints of achy joints, cramps in the legs, and a history of swollen or painful joints, as well as the Veteran's lay contentions of in-service swelling of the feet and legs, for which he used Tylenol, pain pills, and gel or cream.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's hiatal hernia.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hiatal hernia was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the opinion, the examiner must discuss the Veteran's lay assertions of having in-service heartburn, for which he took Alka-Seltzer and other similar medication.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the appellant with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


